DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ehrnsperger et al.  US Patent Application Publication 2004/0039360 in view of Allen et al. US 2001/0037101. 

As to claim 1, Ehrnsperger teaches a disposable absorbent article comprising: a top sheet; a back sheet; and an absorbent core positioned between the top sheet  and the back sheet (paragraphs 0027, 0099); wherein the absorbent core having a core wrap that fully envelopes said absorbent core - Ehrnsperger incorporates by reference (paragraph 0018) Young et al. USPN 5217445 who teaches the absorbent core can be enveloped with a fluid pervious sheet (Young col. 7, lines 13-20); characterized in that; the absorbent core comprises of a mixture of fluff pulp and superabsorbent polymer (SAP) particles (Ehrnsperger paragraph 0092; Young col. 7, lines 15-31; col. 15, lines 5-15; col. 18, lines 47-54; col. 21,lines 1-10)
wherein said absorbent core having composition of SAP particles higher than composition of fluff pulp.  
Ehrnsperger does not specifically teach the SAP particles have an Absorbency Under Load (AUL) above 17 g/g at 0.7 psi.  However, Ehrnsperger teaches the AUL should be measured at a higher confining pressure of about 0.7 psi to more adequately reflect the full range of localized mechanical pressures i.e. sitting, sleeping, squatting, etc. on an absorbent structure (paragraph 0018). Ehrnsperger incorporates by reference (paragraph 0018) Young et al. USPN 5217445 teaches an absorbent capacity of at least 15 g/g (Young col. 21, lines 25-29).  Allen et al. teaches a superabsorbent/fluff matrix where the superabsorbent has an AUL of greater than 15 g/g under 0.9 psi (paragraphs 0024).  Although the AUL is not the claimed 17 g/g, it would have been obvious to provide this claimed amount depending on various factors discussed in Ehrnsperger such as the size and shapes of the particles and the desired thinness of the core structure.  One having ordinary skill in the art would be able to determine through routine experimentation the desired AUL depending on the intended use of the article. 
As to claim 2, Ehrnsperger teaches the absorbent core can comprise other absorbent members e.g. fluid acquisition, fluid distribution, fluid transportation, and fluid storage (paragraph 0037).  Ehrnsperger teaches these components comprise lower concentrations of SAP (paragraph 0096).  Ehrnsperger teaches an assembly having different volumes of SAP from SAP free to a high concentration of SAP (paragraph 0097). Young teaches the storage layer comprises at least 15% and from 0-80% superabsorbent (col. 4, lines 42-44).  Young further teaches the acquisition/distribution is substantially free of superabsorbent material (col. 4, lines  42-51; col. 8, lines 61 through col. 9, line 5).  Young further teaches the absorbent core comprises both an upper fluid acquisition/distribution layer and lower fluid storage layer refer to upper and lower zones and the layers may comprise several sheets or laminates (col. 6, lines 56-67 )– which provides the claimed fluff zones and mixed zones. 
As to claim 3, the mixture of fluff pulp and SAP particles is adhered by core integrity glue (Ehrnsperger paragraph 0046; Young col. 4, lines 27-34; col. 14, lines 15-37; col. 15, lines 5-15; col. 16, lines 60-67).
As to claim 4, Ehrnsperger does not specifically teach the SAP particles further comprises of different shapes of neighboring particles.  However, Ehrnsperger does teach the SAP can have sizes and shapes that vary over a wide range (paragraph 0046). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Ehrnsperger to have neighboring particles of 
Ehrnsperger does not specifically teach the SAP particles have an Absorbency Under Load (AUL) above 17 g/g at 0.7 psi.  However, Ehrnsperger teaches the AUL should be measured at a higher confining pressure of about 0.7 psi to more adequately reflect the full range of localized mechanical pressures i.e. sitting, sleeping, squatting, etc. on an absorbent structure (paragraph 0018). Ehrnsperger incorporates by reference (paragraph 0018) Young et al. USPN 5217445 teaches an absorbent capacity of at least 15 g/g (Young col. 21, lines 25-29).  Allen et al. teaches a superabsorbent/fluff matrix where the superabsorbent has an AUL of greater than 15 g/g under 0.9 psi (paragraphs 0024).  Although the AUL is not the claimed 17 g/g, it would have been obvious to provide this claimed amount depending on various factors discussed in Ehrnsperger such as the size and shapes of the particles and the desired thinness of the core structure.  One having ordinary skill in the art would be able to determine through routine experimentation the desired AUL depending on the intended use of the article. 

As to claim 6, Ehrnsperger does not specifically teach the SAP particles further comprises of different shapes of neighboring particles.  However, Ehrnsperger does teach the SAP can have sizes and shapes that vary over a wide range (paragraph 0046). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Ehrnsperger to have neighboring particles of different shapes since this is within the scope of the invention and would provide varying degrees of absorbency as needed. As to claim 7, the adhesive material includes core integrity glue (Ehrnsperger paragraph 0046; Young col. 4, lines 27-34; col. 14, lines 15-37; col. 16, lines 60-67).

.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781